        Case 1:17-cv-10789-JGD Document 103 Filed 11/16/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

__________________________________________
                                                   )
AMANDA JOHNSON,                                    )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      C.A. No. 17-cv-10789-JGD
                                                   )
CENTRAL INTELLIGENCE AGENCY,                       )
                                                   )
              Defendant.                           )
                                                   )


                     NOTICE OF WITHDRAWAL OF APPEARANCE

       Notice is hereby given that Assistant United States Attorney Anita Johnson withdraws

her appearance as counsel for the Defendant in the above-captioned matter.

       Assistant United States Attorney Michael Sady will continue as counsel for the

Defendant.


                                            Respectfully submitted,

                                            ANDREW E. LELLING
                                            UNITED STATES ATTORNEY


Date: November 16, 2020             By:     /s/ Anita Johnson
                                            ANITA JOHNSON
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            John Joseph Moakley United States Courthouse
                                            1 Courthouse Way, Suite 9200
                                            Boston MA 02210
                                            (617) 748-3100
                                            Anita.Johnson@usdoj.gov
